Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 23, 2018

The Court of Appeals hereby passes the following order:

A18A0879. TONY JACOBS v. THE STATE.

      In 2016, Tony Jacobs pled guilty to aggravated assault and a number of other
offenses. He subsequently requested an out-of-time appeal, which the trial court
denied on September 28, 2017. Jacobs filed a pro se notice of appeal from this order
on November 20, 2017. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Jacobs filed his notice
of appeal 53 days after entry of the order he seeks to appeal. Accordingly, his appeal
is untimely and is hereby DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/23/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.